Title: From John Adams to the President of the Congress, 7 November 1779
From: Adams, John
To: President of Congress,Huntington, Samuel


     
      Sir
      Braintree Novr. 7. 1779
     
     I have the Honour to enclose to Congress Copy, of the Letter Book of the Commissioners at the Court of Versailles, during the Time that I had the Honour to be one of them.
     As the Letter Book was kept by me, and almost wholly in my Hand Writing, the Minister plenipotentiary consented that I should bring it home with me leaving him a Copy, which was done.
     As there may be many Things in it, which Congress may have Occasion to know, I have prevailed with Mr. Thaxter to copy it. I shall submit to the Consideration of Congress, whether he ought to have any Allowance, for this service, and how much.
     As Mr. Thaxter, will accompany, me to Europe, in the Character of my private secretary, if Congress think proper to allow him any Thing for these Copies, I can pay him, in Europe, if it is thought proper.
     I chose to mention Mr. Thaxters going with me to Congress because that Jealousies have arisen, heretofore concerning private secretaries. Mr. Thaxter is known to Congress, and I think I can safely confide in his Fidelity, Dilligence, and Discretion. And from the Experience I have had in Europe I am fully convinced, that it is my duty, to take with me Some one of this Character. I have the Honour to be with great Respect, sir your most obedient servant
     
      John Adams
     
    